There was no error in the defendant’s trial on a complaint charging him with assault and battery. G. L. c. 265, § 13A.
1. The defendant’s claims that it was error to refuse to allow his boxing instructor to testify (a) that he taught his pupils to refrain from drinking alcohol and engaging in street fights and (b) that the defendant was a diligent pupil are devoid of merit. See Commonwealth v. Rivet, 205 Mass. 464, 466 (1910). Brennan v. Bongiorno, 304 Mass. 476, 477 (1939). See also Rule 406 of the Proposed Massachusetts Rules of Evidence (1980).
2. Similarly without substance is the defendant’s claim that the photographs of the victim were so lacking in relevance as to be inadmissible in evidence. Commonwealth v. Richmond, 371 Mass. 563, 564 (1976). Commonwealth v. Bastarache, 382 Mass. 86, 105-106 (1980).

Judgment affirmed.